DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 

Regarding claims 6-7 and 10, for each claim, the term "approximately" is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, Examiner has considered the claim without the term “approximately”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wartski (US 2013/0168567 A1) in view of Sjolin (US 2019/0008474 A1).

	Regarding claim 1, Wartski discloses an anti-scatter grid 50 for an X-ray detector, comprising: a surface (top surface); and a plurality of strips (septa) forming the surface, said plurality of strips including at least two guard strips (inter-group septa 58) that are thicker in a direction parallel to said surface than one or more other strips (intra group septa 56) of said plurality of strips, said one or more other strips located between said at least two guard strips (par. [0003], [0009]-[0010], [0076], fig. 10-12).
Wartski does not expressly disclose the X-ray detector is a photon counting X-ray detector.
	 Sjolin discloses an anti-scatter grid (also referred to as a collimator) for a photon counting X-ray detector (Abstract, par. [0020]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wartski in view of the teachings of Sjolin so that the X-ray detector is a photon counting X-ray detector.
	One would have been motivated to do so to gain an advantage recited in Sjolin of reducing noise as compared to using an energy-integrating X-ray detector (Sjolin, par. [0013]).

	Regarding claim 2, Wartski modified teaches the anti-scatter grid (collimator) according to claim 1, wherein the at least two guard strips or the at least one or more other strips are formed from a foil (Wartski, par. [0005]).

	Regarding claims 3-4, Wartski modified teaches the anti-scatter grid (collimator) according to claim 2, wherein said foil is metallic, including at least one of Lead and Tungsten (Wartski, par. [0005]).

	Regarding claim 5, as best understood, Wartski modified teaches the anti-scatter grid according to claim 1, comprising an aspect ratio of 10 to 40 (along one column in Wartski, fig. 10-11).

Regarding claim 6, as best understood, Wartski modified teaches the anti-scatter grid (collimator) according to claim 1, wherein a thickness (Tinter) of at least one of said at least two guards strips 58 is between 340 μm and 350 μm (Wartski, par. [0082]-[0083], table 2 rows C-D).
	Wartski modified does not expressly disclose the thickness is between 20 μm and 200 μm.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wartski so that the thickness is between 20 μm and 200 μm since it has been held a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). In this case the prior art range and the claimed range are close (within an order of magnitude).
	One would have been motivated to choose such a thickness to achieve a desired resolution.

	Regarding claim 7, as best understood, Wartski modified teaches the anti-scatter grid (collimator) according to claim 1, wherein a thickness (Tintra ) of at least one of said one or more other strips 56 is between 5 μm and 50 μm (i.e., 20 μm; Wartski, par. [0082]-[0083], table 2 rows C-D).

Claim(s) 8-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wartski in view of Sjolin and Fu (US 2018/0259657 A1).

Regarding claim 8, Wartski discloses an imaging apparatus, comprising: a photon-counting X-ray detector having at least one detector pixel; and an anti-scatter grid 50 comprising: a surface (top surface); and a plurality of strips (septa) forming the surface, the plurality of strips including at least two guard strips (inter-group septa 58) that are thicker in a direction parallel to the surface than one or more other strips (intra group septa 56) of the plurality of strips, the one or more other strips located between the at least two guard strips (par. [0003], [0009]-[0010], [0076], fig. 10-12).
	Wartski does not expressly disclose the X-ray detector is a photon counting X-ray detector.
	Sjolin discloses an anti-scatter grid (also referred to as a collimator) for a photon counting X-ray detector (Abstract, par. [0020]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Wartski in view of the teachings of Sjolin so that the X-ray detector is a photon counting X-ray detector.
	One would have been motivated to do so to gain an advantage recited in Sjolin of reducing noise as compared to using an energy-integrating X-ray detector (Sjolin, par. [0013]).
Wartski modified does not expressly disclose a distance between the at least two guard strips corresponds to a size of an average charge cloud diameter or an average spread of light photons formed in the X-ray detector.
Fu discloses an anti-scatter grid 18 used for a photon-counting X-ray detector, wherein a distance between two guard strips (distance between edges of a reference 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wartski in view of the teachings of Fu so that a distance between the at least two guard strips corresponds to a size of an average charge cloud diameter or an average spread of light photons formed in the X-ray detector.
One would have been motivated to do so to gain an advantage recited in Fu of permitting, except for rare cases in which an X-ray interacts with the center of a reference pixel 80 (as shown in FIG. 4), a charge-sharing event, in a given dimension, will typically (as shown in FIG. 3) be between a reference pixel 80 and adjacent primary pixel 70, but not between two neighboring primary pixels (Fu, par. [0044]).

Regarding claim 9, Wartski modified teachers the imaging apparatus according to claim 8, wherein at least one of the at least two guard strips is positioned between two detector pixels to reduce a likelihood for detection of a same X-ray radiation event by both of said two detector pixels (Wartski, par. [0003], [0009]-[0010], [0076]).

	Regarding claim 10, as best understood, Wartski modified teaches the imaging apparatus according to claim 8, wherein a size (width) of said at least one detector pixel is between 50 μm and 1 mm (i.e., 1 mm; Sjolin, par. [0127]).
Wartski in view of the further teachings of Sjolin.
	One would have been motivated to do so to achieve a desired image resolution.

	Regarding claim 12, Wartski modified teaches the imaging apparatus according to claim 8, comprising at least one processor configured to perform as an event counter (Sjolin, par. [0046]-[0048]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wartski in view of the further teachings of Sjolin.
	One would have been motivated to do so to gain an advantage recited in Sjolin of determining the occurrence of geometric misalignment (Sjolin, par. [0046]-[0048]).

	Regarding claim 13, Wartski modified teaches the imaging apparatus according to claim 12, wherein the event counter is configured to support spectral imaging (Sjolin, par. [0012]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wartski in view of the further teachings of Sjolin.
	One would have been motivated to do so to gain an advantage recited in Sjolin of permitting categorization of detected photons based on the energy that is deposited in the detector material (Sjolin, par. [0012]).

	Regarding claim 14, Wartski modified teaches the imaging apparatus according to claim 8, wherein the imaging apparatus is a computed tomography scanner (Wartski, par. [0002]).

	Regarding claim 15, Examiner refers to the rejection of claim 8 above.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wartski in view of Sjolin as applied to claim 1 above, and further in view of Fu.

Regarding claim 16, Wartski modified teaches the anti-scatter grid according to claim 1, but does not expressly disclose a distance between the at least two guard strips corresponds to a size of an average charge cloud diameter or an average spread of light photons formed in the X-ray detector.
Fu discloses an anti-scatter grid 18 used for a photon-counting X-ray detector, wherein a distance between two guard strips (distance between edges of a reference pixel) of an X-ray detector corresponds to a size of an average charge cloud diameter formed in the X-ray detector (par. [0034], [0044]-[0053], fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Wartski in view of the teachings of Fu so that a distance between the at least two guard strips corresponds to a size of an average charge cloud diameter or an average spread of light photons formed in the X-ray detector.
Fu of permitting, except for rare cases in which an X-ray interacts with the center of a reference pixel 80 (as shown in FIG. 4), a charge-sharing event, in a given dimension, will typically (as shown in FIG. 3) be between a reference pixel 80 and adjacent primary pixel 70, but not between two neighboring primary pixels (Fu, par. [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884